Citation Nr: 9905173	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-07 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to August 
1989.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1995 RO decision which denied service 
connection for a low back disability.  An RO hearing was 
requested and scheduled, but the veteran failed to report for 
such hearing. 


REMAND

The veteran contends that he has a low back disability which 
is attributable to his military service.  

The veteran commenced active duty in June 1987.  His service 
medical records show treatment for radiating low back pain, 
sciatica, in September 1987, with a history of symptoms for 6 
months.  During treatment in October 1987, he gave a history 
of an L1 compression fracture several years ago and sciatic 
pain for 6 months.  In October 1988, he reported that he had 
chronic low back pain for 3 years, ever since he incurred a 
compression fracture of a lumbar vertebra when someone lifted 
him over his head and brought him down sharply on his knee.  
The diagnosis was chronic low back pain.  A November 1988 
orthopedic consultation examination noted that an X-ray study 
showed spina bifida occulta at S1, questionable sclerosis at 
L5 in the pars interarticularis, spurs at T11-L1, with a 
Schmorl's node, and questionable old Scheuermann's disease.  
The diagnostic assessment was questionable pars defect, and 
questionable old Scheuermann's disease.  Subsequent service 
medical records reflect treatment for low back pain.  A 
December 1988 bone scan showed a normal thoracolumbar spine.  
The veteran received later treatment during service for low 
back pain.  An April 1989 computerized tomography (CT) scan 
of the lumbosacral spine showed no evidence of herniated 
nucleus pulposus.  An April 1989 Medical Board examination 
indicated diagnoses of low back pain, mechanical, etiology 
unknown, not existing prior to service, and Scheuermann's 
disease, existing prior to service and not aggravated by 
service.  A June 1989 letter from a Physical Evaluation Board 
(PEB) lists the same diagnoses and suggests that it was found 
that the conditions existed prior to service but with service 
aggravation.  In August 1989, the veteran was discharged from 
service, with severence pay, due to physical disability.

Although the service medical records clearly show a history 
of a preservice low back compression fracture and symptoms, 
the veteran's claims file contains no preservice medical 
records.  The RO should attempt to obtain such records.  The 
PEB letter was submitted by the veteran in support of his 
current VA claim; the actual PEB report is not on file and 
should be obtained.

In May 1995, the veteran filed his claim for service 
connection for a low back disability and said he had received 
no treatment since service.  At a July 1995 VA spinal 
examination, the examiner noted that X-ray studies showed 
wedging at L1 with focally prominent degenerative changes at 
D12-L1 and L1-L2, C5-C6 disc narrowing, mild C3 deformity, 
and degenerative changes of the facet joints.  The examiner 
found no evidence of Scheuermann's disease.  The diagnoses 
were chronic low back pain with history of old compression 
fracture of the L1 vertebrae, and mild degenerative changes 
of the cervical spine.  

Later VA treatment records from 1995 to 1997 show various 
diagnoses including an old L1 compression fracture and 
ankylosing spondylitis.  Any ongoing treatment records should 
be obtained.

The Board finds that another VA orthopedic examination is 
warranted to determine the etiology of all current low back 
disorders.  
 
Accordingly, the claim is remanded for the following actions:

1.  The RO should obtain (from the 
National Personnel Records Center or 
other appropriate service department 
office) any additional service medical 
records of the veteran, including a 
complete copy of the PEB report.

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all medical 
providers who have examined or treated 
him for a low back injury or condition 
prior to military service, as well as 
since 1997.  The RO should contact all 
identified medical providers, obtain 
copies of all relevant medical records, 
and associate such records with the file.

3.  The veteran should undergo another VA 
orthopedic examination with regard to his 
claim for service connection for a low 
back disability. The claims folder should 
be provided to and reviewed by the doctor 
in conjunction with the examination.  The 
doctor should give a medical opinion, 
with full rationale, as to the etiology 
of all current low back disorders, 
including whether or not they are related 
to the in-service complaints and 
findings.  

Thereafter, the RO should review the claim for service 
connection for a low back disability.  If the claim is 
denied, the veteran and his representative should be issued a 
supplemental statement of the case and given an opportunity 
to respond.  Then the case should be returned to the Board.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


